Ex-99.a.1.ii DELAWARE INVESTMENTS NATIONAL MUNICIPAL INCOME FUND (VFL) LETTER OF TRANSMITTAL Investor ID Number (LETTER OF TRANSMITTAL TO TENDER SHARES OF Delaware Investments National Municipal Income Fund) Pursuant to the Offer to Purchase dated September 1, 2011, Delaware Investments National Municipal Income Fund has offered to purchase up to 18%, or 994,051 shares, of its Common Stock. The offer expires at 11:59 p.m. New York City time on September 30, 2011, unless extended. See Instructions on the reverse side. I/we, the undersigned, hereby surrender to you for tendering the share(s) identified below. I/we hereby agree to the terms and conditions of the Offer to Purchase dated September 1, 2011 ("Offer to Purchase"). I/we hereby certify and warrant that: (i) I/we have received and read the Offer to Purchase; (ii) I/we have complied with all instructions on the reverse side of this Letter of Transmittal and the requirements of the Offer to Purchase; (iii) I/we have full authority to surrender these certificate(s) and give the instructions in this Letter of Transmittal; and (iv) the shares represented by these certificates are free and clear of all liens, restrictions, adverse claims and encumbrances. Please complete the back if you would like to transfer ownership or request special mailing. u Signature: This form must be signed by the registered holder(s) exactly as their name(s) appears on the certificate(s) or by person(s) authorized to sign on behalf of the registered holder(s) by documents transmitted herewith. X Signature of Stockholder Date Daytime Telephone # X Signature of Stockholder Date Daytime Telephone # PLEASE CERTIFY YOUR TAXPAYER IDENTIFICATION NUMBER (TIN) BY COMPLETING THE INFORMATION IN BOX NUMBER y ONTHE REVERSE SIDE. PLACE ANx IN ONE TENDER BOX ONLY v c Tender All w c Partial Tender • WHOLE SHARES FRACTIONS Certified Certificate(s) Number If you cannot produce some or all of your Delaware Investments National Municipal Income Fund stock certificates, you must obtain a lost instrument open penalty surety bond. Please see the reverse side of this form for instructions. Please complete the back if you would like to transfer ownership or request special mailing. x AFFIDAVIT OF LOST, MISSING OR DESTROYED CERTIFICATE(S) AND AGREEMENT OF INDEMNITY Investor ID Number THIS AFFIDAVIT IS INVALID IF A CHECK IS NOT INCLUDED AND IF THE AFFIDAVIT IS NOT SIGNED AND NOTARIZED BELOW. NOTE: FOREIGN OWNERS MUST also include Apostille seal or legal equivalent. TOTAL SHARES LOST F Please Fill In Certificate No(s). if Known Number of Shares Attach separate schedule if needed By signing this form I/We or myself/ourselves swear, depose and state that: I/We or myself/ourselves am/are the lawful owner(s) of the certificate(s) hereinafter referred to as the “securities” described in the Letter of Transmittal. The securities have not been endorsed, pledged, cashed, negotiated, transferred, assigned, or otherwise disposed of. I/We or myself/ourselves have made a diligent search for the securities and have been unable to find it or them and make this Affidavit for the purpose of inducing the sale, exchange, redemption, or cancellation of the securities, as outlined in the Letter of Transmittal, without the surrender of the original(s), and also to request and induce Federal Insurance Company to provide suretyship for me/us to cover the missing securities under its Blanket Bond # 8302-00-67. I/We or myself/ourselves hereby agree to surrender the securities for cancellation should I/We or myself/ourselves, at any time, find the securities. I/We or myself/ourselves hereby agree for myself/ourselves, my/our heirs, successors, assigns and personal representatives, in consideration of the proceeds of the sale, exchange, redemption or cancellation of the securities, and the aforementioned suretyship, to indemnify, protect and hold harmless Federal Insurance Company (the Surety), BNY Mellon Shareowner Services, Delaware Investments National Municipal Income Fund, all their subsidiaries and any other party to the transaction, from and against any and all loss, costs, and damages including court costs and attorney's fees, which they may be subject to or liable for in respect to the sale, exchange, redemption, or cancellation of the securities without requiring surrender of the original securities. The rights accruing to the parties under the preceding sentence shall not be limited or abridged by their negligence, inadvertence, accident, oversight, breach or failure to inquire into, contest, or litigate any claim, whenever such negligence, inadvertence, accident, oversight, breach or failure may occur or may have occurred, I/We or myself/ourselves agree that this Affidavit and Indemnity Agreement is to become part of Blanket Bond # 8302-00-67 underwritten by Federal Insurance Company. Any person who, knowingly and with intent to defraud any insurance company or other person, files an application or statement of claim, containing any materially false information, or conceals for the purpose of misleading, information concerning any fact material thereto, commits a fraudulent insurance act, which is a crime, and shall also be subject to civil penalties as prescribed by law. X Signed by Affiant (stockholder) on this (date) (Deponent) (Indemnitor) (Heirs Individually) Month Day Year Social Security # Date Notary Public Lost Securities Surety Premium/Service Fee Calculation The following formula should be used to calculate the surety premium, if any, and service fee that you must submit with this form. 1. Calculate the share value of the lost shares by multiplying the number of shares that are lost by the Cash Rate: Enter number of share(s) lost X (Cash Rate) $13.28 $ share value If the share value exceeds $500,000, or if the shareholder is foreign and the share value exceeds $100,000, do not complete this affidavit. Complete only the Transmittal Form and contact BNY Mellon Shareowner Services regarding the lost certificate(s). 2. Only calculate a Surety Premium if the share value exceeds $3,000.00, otherwise enter zero (0) on the Surety Premium line below. The surety premium equals 1% (.01) of the share value noted in line 1 above: $ X (1%) or (.01) …$Surety Premium 3. Add the service fee based on the share value fee guide noted below$ Service Fee If the share value is less than or equal to $250.00, the Service Fee $50.00 If the share value is greater than $250.00 but less than or equal to $3,000.00, the Service Fee $100.00 If the share value is greater than $3,000.00, the Service Fee $200.00 4. Total amount due (add lines 2 & 3)… $ Total Amount Please enclose a money order, certified check or cashiers’ check for the required amount, made payable to BNY Mellon Shareowner Services. z Special Transfer Instructions and Signature Guarantee Medallion If you want your check to be issued in another name, fill in this section with the information for the new account name. You must also complete the Transfer Reason box below in Instruction 6. Name (Please Print First, Middle & Last Name) (Title of Officer Signing this Guarantee) Address (Number and Street) (Name of Guarantor - Please Print) (City, State & Zip Code) (Address of Guarantor Firm) (Tax Identification Number) { Special Mailing Instructions Fill in ONLY if mailing to someone other than the undersigned or to the undersigned at an address other than that shown on the front of this card. Mail check to: Name (Please Print First, Middle & Last Name) Address (Number and Street) (City, State & Zip Code) y SUBSTITUTE FORM W-9 – Department of the Treasury, Internal Revenue Service
